DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 08/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007/0185532 (Stone).
11. Stone discloses a method for repairing a meniscus (meniscus 80). The method comprising inserting a preformed knot configuration (assembly 100 of FIG. 7A) along an axis of insertion (vertical axis in FIG. 7) to a location adjacent a tear (tear 82) in the meniscus (FIG. 6; P0060). The preformed knot configuration comprising a suture ring (flexible member 102 of FIG. 7A which is formed of woven fibers at P0043) defining a circumference (circumference in FIG. 7A). The preformed knot configuration has a portion of a suture length (combination of strand 106 and strand 110). The portion of the suture length is woven through a plurality of penetrations (combination of wall openings 108a, 108b and open ends of bore 105 at ends 107, 109) distributed along at least a majority of the circumference (FIG. 7A; P0047). The preformed knot configuration defines a first length along a longitudinal direction along the axis of insertion and a first cross-sectional area in a reference plane orthogonal to the axis of insertion (see dimensions of circle in FIG. 7A and P0047). The method includes collapsing the preformed knot configuration into an anchoring knot (FIG. 7B; P0047). The collapsing step comprises applying tension to at least one suture tail (ends 106a, 106b) of the suture length in a direction away from the preformed knot configuration (FIG. 7B; P0047). The anchoring knot defines a second length along the longitudinal direction and a second cross-sectional area in the reference plane (FIG. 7B; P0047). The second length is shorter than the first length, and the second cross-sectional area is greater than the first cross-sectional area (e.g., moving the flexible member 102 from the circle of FIG. 7A to the figure-eight of FIG. 7B and P0047 axially shortens the member 102 while also increasing its cross-sectional area).
12. The at least one suture tail comprises first and second suture tails extending away from the suture ring (FIG. 7B; P0047).
13. The collapsing step comprises applying tension to the first and second suture tails simultaneously (P0045 and P0047).
14. The method includes placing an anchor (second flexible member 102 at FIG. 6 and P0060) at a second location adjacent the tear in the meniscus. The location and the second location are on opposite sides of the tear (e.g., left and right sides of tear 82 in FIG. 6). The anchor is connected to or at least partially defined by a second portion of the suture length (FIG. 6; P0060). The suture length interconnects the anchoring knot and the anchor (FIG. 6; P0060).
15. The method includes, after the collapsing step, applying tension to one of the first and second suture tails, thereby sliding the suture length through the anchoring knot and reducing a distance between the anchoring knot and the anchor (e.g., “further tensioning the strand, causes the tear 82 to be reduced or closed” at P0060).
16. The suture ring comprises a plurality of filaments of suture material interwoven together into a tape-like structure that extends along the circumference (e.g., flexible member 102 is woven fibers at P0043).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771